Citation Nr: 1747177	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2013, the Board remanded the appeal so that a hearing could be scheduled. In June 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. 

In September 2015, the Board denied entitlement to service connection for ischemic heart disease. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in May 2016, the Court granted the parties' Joint Motion for Remand. 

In November 2016 and April 2017, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents. 

2. The evidence is at least in equipoise as to whether the Veteran has ischemic heart disease.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, ischemic heart disease is presumed to have been incurred during active service. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a) (6) (iii) .
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

The term "ischemic heart disease" includes, but is not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. Id. The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. at Note (2). 

The Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam era and the Board presumes that he was exposed to Agent Orange in service. 

On VA examination in January 2011, diagnosis was paroxysmal atrial fibrillation. The definition of ischemic heart disease does not include atrial fibrillation and the evidence of record does not otherwise relate this disorder to active service or events therein, to include exposure to herbicide agents. 

Regarding whether the Veteran has another heart disorder that meets the generally accepted medical definition of ischemic heart disease, the record contains various opinions. A May 2015 report from Dr. A.J., a board certified cardiologist, indicates the Veteran had a high risk profile for atherosclerotic cardiovascular disease and a history of atrial fibrillation. Following examination, the physician opined that the appellant had the "potential for coronary artery disease," but he did not specifically diagnose the appellant with ischemic heart disease. 

In June 2015, the Veteran underwent a cardiac catheterization which showed borderline left ventricular function with mitral insufficiency, and "minimal plaque demonstrated in (the) mid (left anterior descending artery) distribution with otherwise unremarkable coronary artery." A July 2015 follow up report stated a final impression that the "patient has undergone angiographic studies which in essence demonstrated minimal plaque without evidence of flow limiting disease."

VA treatment records dated in January 2016 indicate the Veteran had "NSTEMI" (non ST-elevation MI), but there was no evidence of ischemic changes on EKG and it was likely secondary to tachycardia.

The Veteran underwent a VA examination in January 2017 and the examiner indicated that he had been diagnosed with a heart condition, specifically, atherosclerotic cardiovascular disease (June 2, 2015) and supraventricular arrhythmia (approximately September 1, 2001). The examiner opined that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease. Regarding etiology, the examiner stated that for paroxysmal atrial fibrillation, the risk factor was probably hypertension, and for coronary atherosclerosis, it was unknown. The examiner went on to state that the condition claimed was less likely than not incurred in or caused by service. The following rationale was provided:

A coronary arteriogram at Baptist Health Hospital Richmond (Kentucky) in 2015, performed by Dr. [A.J.], was reported to demonstrate minimal evidence of coronary atherosclerosis in one vessel (the left anterior descending), but the patient to my review has never had an accepted clinical manifestation of coronary artery disease/ischemic heart disease as described in the Agent Orange guideline. As well, Dr. [J.] erred in the "Indication" section of the catheterization report that part of the indication for the procedure was "positive cardiac markers," from a 2015 hospitalization at Berea St Joseph Hospital (KY), when in fact the cardiac troponin 1 value was normal. The patient does have paroxysmal atrial fibrillation, but I was unable to find a scientific published association between Agent Orange and atrial fibrillation.

In April 2017, an additional report was received from Dr. A.J. The history section notes the Veteran is known to have "minimal coronary artery disease". The impression section does not specifically include a diagnosis of ischemic heart disease, but indicates the Veteran has a "risk profile for atherosclerotic cardiovascular disease" and uses phrases such as "underlying coronary artery disease" and "potential for underlying coronary artery disease".

Because the January 2017 VA examination was inconsistent (stating a diagnosis of atherosclerotic heart disease but indicating this was not ischemic heart disease), an addendum opinion was requested. In May 2017, the VA cardiologist again reviewed the record and stated: 

In response to the query is the presence of coronary luminal irregularities on coronary arteriography in this case, with no history of a "typical coronary event" such as angina pectoris, unstable angina pectoris, myocardial infarction, abnormal stress test, or a coronary revascularization procedure, etc., sufficient to make a diagnosis of atherosclerotic coronary vascular disease, the answer is: No, the mere presence of the appearance of coronary atherosclerosis on coronary arteriography IS NOT sufficient medical evidence to conclude that atherosclerotic coronary vascular disease is present. 

In the October 2017 informal hearing presentation, the representative argues that the Veteran has atherosclerosis and thus, ischemic heart disease. In support, he attached various internet printouts discussing the definition of coronary artery disease. For example, VA's Medical Electronic Performance Support System (EPSS) defines arteriosclerotic heart disease as "any sclerosis, thickening, hardening and/or loss of elasticity of the walls of the arteries of the heart which can reduce or obstruct blood flow. It is also diagnosed as ischemic heart disease and coronary artery disease." Information from the National Heart, Lung, and Blood Institute defines atherosclerosis as "a disease in which plaque builds up inside your arteries." The representative further noted that the Veteran is now experiencing serious symptoms, to include chest pain with heavy exertion. 

Objectively, the referenced angiographic study shows minimal plaque which was not restricting flow. As set forth, the private and VA cardiologists appear to disagree as to whether this is diagnostic of atherosclerotic cardiovascular disease. Considering the information provided by the representative, the evidence is at least in equipoise. Resolving reasonable doubt in the Veteran's favor, there is a current diagnosis of ischemic heart disease and entitlement to presumptive service connection for ischemic heart disease is granted. 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 


ORDER

Entitlement to service connection for ischemic heart disease due to Agent Orange exposure is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


